OPINION
The first trial of this cause resulted in a judgment for plaintiff (respondent) which was reversed on appeal. Richards v. Steele, 59 Nev. 121, 86 P.2d 30. On the second trial, which like the first was by the court without a jury, plaintiff again recovered judgment, and this appeal is from that judgment and from an order denying a new trial. The grounds upon which a new trial was asked were: "1. Insufficiency of the evidence to justify the decision and judgment. 2. That the judgment and decision are against law."
The allegations in the first five paragraphs of the complaint are admitted.
Paragraph VI of the complaint reads: "That heretofore, and during the lifetime of the said Margaret L. Bridgman, also known as Margaret L. Steele, the Plaintiff, Elizabeth Frances Steele, loaned to the said Margaret L. Bridgman, also known as Margaret L. Steele, the following sums of money, on the dates set opposite the respective sums, as follows: May 25, 1937 — $400.00, June 14, 1937 — $500.00, July 10, 1937 — $500.00, July 24, 1937 — $500.00, August 12, 1937 — $500.00; which said sums the said Margaret L. Bridgman, also known as Margaret L. Steele promised to repay." *Page 68 
In paragraph II of his answer, defendant answers said paragraph VI of the complaint as follows: "The defendant not having any knowledge of the transaction alleged in paragraph VI of plaintiff's complaint, therefore, denies all of paragraph VI of plaintiff's complaint, and further answering paragraph VI, defendant alleges: That defendant is informed and believes and therefore alleges the facts to be that the plaintiff, Elizabeth Frances Steele, came into possession of certain sums of money belonging to Margaret L. Bridgman, also known as Margaret L. Steele, in that Margaret L. Bridgman disposed of real property situated in Reno, Washoe County, Nevada, and received in consideration thereof, approximately $5,000; that the said Margaret L. Bridgman thereafter deposited $2,500 of that sum in her own name in a Postal Savings account with the United States Post Office Dept., and a sum at this time unknown to administrator, in the name of Elizabeth Frances Steele. That the said Margaret L. Bridgman placed the said unknown sum of money in the name of Elizabeth Frances Steele, for the use and benefit of Margaret L. Bridgman; that the said sum was held to the use and benefit of Margaret L. Bridgman by the said Elizabeth Frances Steele. From time to time and at the instance and direction of her mother, Margaret L. Bridgman, Elizabeth Frances Steele drew out the said money, and gave it to her mother, the said Margaret L. Bridgman."
In her reply, as originally drafted and as it stood at the time of the first trial, plaintiff replied to said paragraph II of defendant's answer as follows:
"I. Plaintiff denies the allegation in Paragraph II of Defendant's Answer to the effect `That the said Margaret L. Bridgman placed the said unknown sum of money in the name of Elizabeth Frances Steele, for the use and benefit of Margaret L. Bridgman; that the said sum was held to the use and benefit of Margaret L. Bridgman by the said Elizabeth Frances Steele."
"II. Plaintiff denies the allegation in the last four *Page 69 
lines of Paragraph II of Defendant's Answer in so far as said allegation alleges that the Plaintiff `gave' to Margaret L. Bridgman any money, but on the contrary alleges that said money was loaned."
Prior to the second trial plaintiff, by leave of court, amended said paragraph II of her reply to read: "Plaintiff admits that from time to time, at the instance and direction of her mother, Margaret L. Bridgman, Elizabeth Frances Steele drew out the said money and actually and physically delivered it to her said mother, the said Margaret L. Bridgman, but in so far as the last three lines of Paragraph II of Defendants' Answer contain any implication of a conclusion of law that in so doing the conduct of Elizabeth Frances Steele amounted to a legal gift, to that extent, and that extent only, the Plaintiff denies such implication."
At the opening of the second trial the respective parties stipulated that the transcript of the testimony taken at the first trial should constitute the testimony in the second trial, and a copy of the reporter's transcript of the evidence given at the first trial is included in the record on this appeal.
After the trial court had rendered its decision in the second trial and directed findings to be prepared, plaintiff served a copy of the proposed findings upon defendant as required by the statute. Defendant filed objections to the proposed findings, but failed to serve on plaintiff a notice in writing specifying desired additions to or modifications of said proposed findings.
Section 15 of the 1937 new trials and appeals act, Stats. of Nevada, 1937, chap. 32, p. 53, at p. 57, reads: "In cases tried by the court, without a jury, no judgment shall be reversed for want of a finding, or for a defective finding of the facts, unless exceptions be made in the court below to the finding or to the want of a finding after application to the court for additions to or modification of the findings with notice given to the adverse party as prescribed in section 286 of an act *Page 70 
entitled `An act to regulate proceedings in civil cases in this state, and to repeal all other acts in relation thereto,' approved March 17, 1911, as amended by an act entitled `An act to amend section 286 of an act entitled "An act to regulate proceedings in civil cases in this state and to repeal all other acts in relation thereto,"' approved March 17, 1911, as amended, being section 8784 Nevada Compiled Laws 1929, volume 4, approved February 20, 1931. Upon failure of the court on such application to remedy the alleged error, the party moving shall be entitled to his exceptions."
Said section 286 of the civil practice act (sec. 8784 N.C.L. 1929), as amended, Stats. of Nevada 1931, chap. 25, p. 28, reads in part: "In all cases where the court directs a party to prepare findings, a copy of said proposed findings shall be served upon all the parties who have appeared in the action at least five days before findings shall be signed by the court, and the court shall not sign any findings therein prior to the expiration of such five days. The court may, however, at any time before said findings are signed, add to or modify the findings in any respect so as to make the same conform to the issues presented by the pleadings and to the evidence adduced at the trial. No such additions to, or modifications of, the findings shall be made unless a notice in writing specifying generally the additions or modifications desired shall have been served on the adverse party of his attorney of record."
1. The trial court refused to add to or modify the proposed findings, basing its action upon defendant's failure to serve plaintiff with notice of desired additions or modifications. Defendant, having failed to serve such notice, is in no position, on his appeal from the order denying a new trial, to urge that the evidence was insufficient to justify the decision; but he has appealed from the judgment of the district court as well as from its order denying a new trial, and we can therefore examine the evidence to determine the legal question *Page 71 
whether there was any evidence to support the judgment. Sweet v. Sweet, 49 Nev. 254, at page 258, 243 P. 817.
It is not claimed that the decision of the trial court is inconsistent, that said decision is impossible under the pleadings, or that the findings do not support the judgment. Appellant does contend, however, not only that the evidence was insufficient to justify the decision, but that there was no
evidence to justify it; in other words, that there was a total failure of proof either that Mrs. Bridgman made a gift of the money in question to the infant, or that the latter lent the same to the former. He urges that plaintiff's amendments of her reply has not effected any material change in the pleadings, and as the testimony and documentary evidence were precisely the same on the second trial as on the first, he argues that our decision on the first appeal is res adjudicata, and that we can neither legally nor consistently do otherwise than order a reversal as on the first appeal.
2. In the opinion on the first appeal Chief Justice COLEMAN, speaking for the court, said [86 P.2d 31]: "The pleadings do not constitute evidence. The matter pleaded in the answer, above quoted, does not, as contended by plaintiff, admit that the plaintiff loaned the amount stated therein to Margaret L. Bridgman, nor does it establish as a fact, as contended by defendant, that the said deposits were in trust for Margaret L. Bridgman." No change in the foregoing statement would be justified by reason of plaintiff's amendment to her reply. But a careful study of the pleadings as they stood at the time of the second trial satisfies us that, independent of any testimony, said pleadings establish the fact that the money claimed to have been given Elizabeth Frances Steele by Mrs. Bridgman was placed in postal savings account by the latter in the name of the former, and that when Elizabeth Frances Steele withdrew this money from said account, she delivered it physically to said Margaret L. Bridgman. These facts, *Page 72 
coupled with such other facts as the infancy of Elizabeth Frances Steele, her relationship (adopted daughter) to Mrs. Bridgman, and the depositing of said $2,400 in postal savings account so as to place it in the infant's exclusive control, constitute some substantial evidence that Mrs. Bridgman made a gift of said money to her said adopted daughter, and that the latter in turn lent the same to Mrs. Bridgman. It is to be observed that there was no testimony whatever substantiating defendant's allegation that the $2,400 was placed in postal savings account for the use or benefit of Mrs. Bridgman, or that it was held by Miss Steele for Mrs. Bridgman's use or benefit.
Taking these views, regardless of any opinion we may entertain as to the sufficiency of the evidence to justify the decision of the trial court, we do not feel that it would be proper to adjudge a reversal.
The judgment and order appealed from are affirmed.